Citation Nr: 0327431	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  03-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
meningitis with memory loss, and depression.  

2.  Entitlement to service connection for schizoaffective 
disorder, secondary to meningitis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which denied 
service connection for residuals of meningitis, memory loss 
and depression and denied service connection for 
schizoaffective disorder, secondary to meningitis.  In June 
2003, the veteran testified at a hearing before a decision 
review officer at the RO.  


REMAND

In his VA Form 9, Appeal to Board of Veterans' Affairs, 
received in March 2003, the veteran indicated that he wanted 
a hearing at the RO before a Board Member (Veterans Law 
Judge).  In a July 2003 statement, the veteran's 
representative noted that the veteran wished to have a video 
conference hearing before a member of the Board.  A video 
conference hearing was scheduled for September 22, 2003; 
however, in a written statement faxed to the Board on 
September 17, 2003, the veteran indicated that he declined 
the video conference hearing and wanted a hearing at a local 
VA office before a member, Board (i.e., a "Travel Board" 
hearing).  Since Travel Board hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2003)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  

Accordingly, the case is REMANDED for the following:  

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, and provide the veteran and his 
representative notice thereof. 

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


